









PG&E Corporation


2014 Long-Term Incentive Plan













--------------------------------------------------------------------------------

PG&E Corporation
2014 Long-Term Incentive Plan
(As adopted effective May 12, 2014, and as amended effective January 1, 2016)


1.            Establishment, Purpose and Term of Plan.
1.1            Establishment.  The PG&E Corporation 2014 Long-Term Incentive
Plan (the "Plan") is hereby established effective as of the date approved by the
shareholders of the Company (the "Effective Date").  This Plan replaces the PG&E
Corporation 2006 Long-Term Incentive Plan.
1.2            Purpose.  The purpose of the Plan is to advance the interests of
the Participating Company Group and its shareholders by providing an incentive
to attract and retain the best qualified personnel to perform services for the
Participating Company Group, by motivating such persons to contribute to the
growth and profitability of the Participating Company Group, by aligning their
interests with interests of the Company's shareholders, and by rewarding such
persons for their services by tying a significant portion of their total
compensation package to the success of the Company.  The Plan seeks to achieve
this purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Awards, Performance Shares, Performance Units,
Restricted Stock Units, Deferred Compensation Awards and other Stock-Based
Awards as described below.
1.3            Term of Plan.  The Plan shall continue in effect until the
earlier of its termination by the Board or the date on which no Awards remain
outstanding under the Plan.  However, the term during which all Awards shall be
granted, if at all, shall be within ten (10) years from the Effective Date. 
Moreover, Incentive Stock Options shall not be granted later than February 19,
2024 (ten (10) years from the date on which the Plan was adopted by the Board).
2.            Definitions and Construction.
2.1            Definitions. Whenever used herein, the following terms shall have
their respective meanings set forth below:
(a)            "Affiliate" means (i) an entity, other than a Parent Corporation,
that directly, or indirectly through one or more intermediary entities, controls
the Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities.  For this purpose, the term "control" (including the term
"controlled by") means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such other meaning assigned such term for the purposes
of registration on Form S‑8 under the Securities Act.
(b)            "Award" means any Option, SAR, Restricted Stock Award,
Performance Share, Performance Unit, Restricted Stock Unit or Deferred
Compensation Award or other Stock-Based Award granted under the Plan.
(c)            "Award Agreement" means a written agreement between the Company
and a Participant setting forth the terms, conditions and restrictions of the
Award granted to the Participant (which may also be in electronic form).
(d)            "Board" means the Board of Directors of the Company.
(e)            "Change in Control" means, unless otherwise defined by the
Participant's Award Agreement or contract of employment or service, the
occurrence of any of the following:
(i)            any "person" (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act, but excluding any benefit plan for Employees or any trustee,
agent or other fiduciary for any such plan acting in such person's capacity as
such fiduciary), directly or indirectly, becomes the "beneficial owner" (as
defined in Rule 13d‑3 promulgated under the Exchange Act), of stock of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company's then outstanding voting stock; or
(ii)            during any two consecutive years, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority of the Board, unless the election, or the nomination for
election by the shareholders of the Company, of each new Director was approved
by a vote of at least two-thirds (2/3) of the Directors then still in office (1)
who were Directors at the beginning of the period or (2) whose election or
nomination was previously so approved; or
(iii)            the consummation of any consolidation or merger of the Company
other than a merger or consolidation which would result in the holders of the
voting stock of the Company outstanding immediately prior thereto continuing to
directly or indirectly hold at least seventy percent (70%) of the Combined
Voting Power of the Company, the surviving entity in the merger or consolidation
or the parent of such surviving entity outstanding immediately after the merger
or consolidation; or
(iv)            (1) the consummation of any sale, lease, exchange or other
transfer (in one or a series of related transactions) of all or substantially
all of the assets of the Company, or (2) the approval of the Shareholders of the
Company of a plan of liquidation or dissolution of the Company.
For purposes of paragraph (iii), the term "Combined Voting Power" shall mean the
combined voting power of the Company's or other relevant entity's then
outstanding voting stock.
(f)            "Code" means the Internal Revenue Code of 1986, as amended, and
any applicable regulations promulgated thereunder.
(g)            "Committee" means the Compensation Committee or other committee
of the Board duly appointed to administer the Plan and having such powers as
shall be specified by the Board.  If no committee of the Board has been
appointed to administer the Plan, the Board shall exercise all of the powers of
the Committee granted herein, and, in any event, the Board may in its discretion
exercise any or all of such powers.
(h)            "Company" means PG&E Corporation, a California corporation, or
any successor corporation thereto.
(i)            "Consultant" means a person engaged to provide consulting or
advisory services (other than as an Employee or a member of the Board) to a
Participating Company, provided that the identity of such person, the nature of
such services or the entity to which such services are provided would not
preclude the Company from offering or selling securities to such person pursuant
to the Plan in reliance on registration on a Form S‑8 Registration Statement
under the Securities Act.
(j)            "Deferred Compensation Award" means an award of Stock Units
granted to a Participant pursuant to Section 12 of the Plan.
(k)            "Director" means a member of the Board.
(l)            "Disability" means the permanent and total disability of the
Participant, within the meaning of Section 22(e)(3) of the Code, except as
otherwise set forth in the Plan or an Award Agreement.
(m)            "Dividend Equivalent" means a credit, made at the discretion of
the Committee or as otherwise provided by the Plan, to the account of a
Participant in an amount equal to the cash dividends paid on one share of Stock
for each share of Stock represented by an Award held by such Participant.
(n)            "Employee" means any person treated as an employee (including an
Officer or a member of the Board who is also treated as an employee) in the
records of a Participating Company and, with respect to any Incentive Stock
Option granted to such person, who is an employee for purposes of Section 422 of
the Code; provided, however, that neither service as a member of the Board nor
payment of a director's fee shall be sufficient to constitute employment for
purposes of the Plan.  The Company shall determine in good faith and in the
exercise of its discretion whether an individual has become or has ceased to be
an Employee and the effective date of such individual's employment or
termination of employment, as the case may be.  For purposes of an individual's
rights, if any, under the Plan as of the time of the Company's determination,
all such determinations by the Company shall be final, binding and conclusive,
notwithstanding that the Company or any court of law or governmental agency
subsequently makes a contrary determination.
(o)            "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
(p)            "Fair Market Value" means, as of any date, the value of a share
of Stock or other property as determined by the Committee, in its discretion, or
by the Company, in its discretion, if such determination is expressly allocated
to the Company herein, subject to the following:
(i)            Except as otherwise determined by the Committee, if, on such
date, the Stock is listed on a national or regional securities exchange or
market system, the Fair Market Value of a share of Stock shall be the closing
price of a share of Stock as quoted on the New York Stock Exchange or such other
national or regional securities exchange or market system constituting the
primary market for the Stock, as reported in The Wall Street Journal or such
other source as the Company deems reliable.  If the relevant date does not fall
on a day on which the Stock has traded on such securities exchange or market
system, the date on which the Fair Market Value shall be established shall be
the last day on which the Stock was so traded prior to the relevant date, or
such other appropriate day as shall be determined by the Committee, in its
discretion.
(ii)            Notwithstanding the foregoing, the Committee may, in its
discretion, determine the Fair Market Value on the basis of the opening,
closing, high, low or average sale price of a share of Stock or the actual sale
price of a share of Stock received by a Participant, on such date, the preceding
trading day, the next succeeding trading day or an average determined over a
period of trading days.  The Committee may vary its method of determination of
the Fair Market Value as provided in this Section for different purposes under
the Plan.
(iii)            If, on such date, the Stock is not listed on a national or
regional securities exchange or market system, the Fair Market Value of a share
of Stock shall be as determined by the Committee in good faith without regard to
any restriction other than a restriction which, by its terms, will never lapse.
(q)            "Incentive Stock Option" means an Option intended to be (as set
forth in the Award Agreement) and which qualifies as an incentive stock option
within the meaning of Section 422(b) of the Code.
(r)            "Insider" means an Officer, a Director or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.
(s)             "Net-Exercise" means a procedure by which the Participant will
be issued a number of shares of Stock determined in accordance with the
following formula:
X = Y(A-B)/A, where
X = the number of shares of Stock to be issued to the Participant upon exercise
of the Option;
Y = the total number of shares with respect to which the Participant has elected
to exercise the Option;
A = the Fair Market Value of one (1) share of Stock;
B = the exercise price per share (as defined in the Participant's Award
Agreement).


(t)            "Non-employee Director" means a Director who is not an Employee.
(u)            "Non-employee Director Award" means an Award granted to a
Non-employee Director pursuant to Section 7 of the Plan.
(v)            "Nonstatutory Stock Option" means an Option not intended to be
(as set forth in the Award Agreement) an incentive stock option within the
meaning of Section 422(b) of the Code.
(w)            "Officer" means any person designated by the Board as an officer
of the Company.
(x)            "Option" means the right to purchase Stock at a stated price for
a specified period of time granted to a Participant pursuant to Section 6 or
Section 7 of the Plan.  An Option may be either an Incentive Stock Option or a
Nonstatutory Stock Option.
(y)            "Option Expiration Date" means the date of expiration of the
Option's term as set forth in the Award Agreement.
(z)            "Parent Corporation" means any present or future "parent
corporation" of the Company in an unbroken chain of corporations ending with the
Company in which each of the corporations other than the Company owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
(aa)            "Participant" means any eligible person who has been granted one
or more Awards.
(bb)            "Participating Company" means the Company or any Parent
Corporation, Subsidiary Corporation or Affiliate.
(cc)            "Participating Company Group" means, at any point in time, all
entities collectively which are then Participating Companies.
(dd)            "Performance Award" means an Award of Performance Shares or
Performance Units.
(ee)            "Performance Award Formula" means, for any Performance Award, a
formula or table established by the Committee pursuant to Section 10.3 of the
Plan which provides the basis for computing the value of a Performance Award at
one or more levels of attainment of the applicable Performance Goal(s) measured
as of the end of the applicable Performance Period.
(ff)            "Performance Goal" means a performance goal established by the
Committee pursuant to Section 10.3 of the Plan.
(gg)            "Performance Period" means a period established by the Committee
pursuant to Section 10.3 of the Plan at the end of which one or more Performance
Goals are to be measured.
(hh)            "Performance Share" means a bookkeeping entry representing a
right granted to a Participant pursuant to Section 10 of the Plan to receive a
payment equal to the value of a Performance Share, as determined by the
Committee, based on performance.
(ii)            "Performance Unit" means a bookkeeping entry representing a
right granted to a Participant pursuant to Section 10 of the Plan to receive a
payment equal to the value of a Performance Unit, as determined by the
Committee, based upon performance.
(jj)            "Prior Plan" means the PG&E Corporation 2006 Long-Term Incentive
Plan.
(kk)             "Restricted Stock Award" means an Award of Restricted Stock.
(ll)            "Restricted Stock Unit" or "Stock Unit" means a bookkeeping
entry representing a right granted to a Participant pursuant to Section 11 or
Section 12 of the Plan, respectively, to receive a share of Stock or payment
equal to the value of a share of Stock on a date determined in accordance with
the provisions of Section 11 or Section 12, as applicable, and the Participant's
Award Agreement.
(mm)            "Restriction Period" means the period established in accordance
with Section 9.4 of the Plan during which shares subject to a Restricted Stock
Award are subject to Vesting Conditions.
(nn)            "Retirement" means termination as an Employee with the
Participating Company Group at age 55 or older, provided that the Participant
was an Employee for at least five consecutive years prior to the date of such
termination.
(oo)            "Rule 16b‑3" means Rule 16b‑3 under the Exchange Act, as amended
from time to time, or any successor rule or regulation.
(pp)            "SAR" or "Stock Appreciation Right" means a bookkeeping entry
representing, for each share of Stock subject to such SAR, a right granted to a
Participant pursuant to Section 8 of the Plan to receive payment in any
combination of shares of Stock or cash of an amount equal to the excess, if any,
of the Fair Market Value of a share of Stock on the date of exercise of the SAR
over the exercise price.
(qq)            "Section 162(m)" means Section 162(m) of the Code.
(rr)            "Section 409A Change in Control" means a "change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation," within the meaning of
Section 409A of the Code, as such definition applies to the Company.
(ss)            "Securities Act" means the Securities Act of 1933, as amended.
(tt)            "Separation from Service" means a Participant's "separation from
service," within the meaning of Section 409A of the Internal Revenue Code.
(uu)            "Service" means a Participant's employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant.  A Participant's Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders such
Service or a change in the Participating Company for which the Participant
renders such Service, provided that there is no interruption or termination of
the Participant's Service.  Furthermore, a Participant's Service shall not be
deemed to have terminated if the Participant takes any military leave, sick
leave, or other bona fide leave of absence approved by the Company.  However, if
any such leave taken by a Participant exceeds ninety (90) days, then on the
ninety-first (91st) day following the commencement of such leave the
Participant's Service shall be deemed terminated and any Incentive Stock Option
held by the Participant shall cease to be treated as an Incentive Stock Option
and instead shall be treated thereafter as a Nonstatutory Stock Option
commencing on the third (3rd) month from such deemed termination, unless the
Participant's right to return to Service with the Participating Company Group is
guaranteed by statute or contract.  Notwithstanding the foregoing, unless
otherwise designated by the Company or required by law, a leave of absence shall
not be treated as Service for purposes of determining vesting under the
Participant's Award Agreement.  A Participant's Service shall be deemed to have
terminated either upon an actual termination of Service or upon the entity for
which the Participant performs Service ceasing to be a Participating Company. 
Subject to the foregoing, the Company, in its discretion, shall determine
whether the Participant's Service has terminated and the effective date of such
termination.
(vv)            "Stock" means the common stock of the Company, as adjusted from
time to time in accordance with Section 4.2 of the Plan.
(ww)            "Stock-Based Awards" means any award that is valued in whole or
in part by reference to, or is otherwise based on, the Stock, including
dividends on the Stock, but not limited to those Awards described in Sections 6
through 12 of the Plan.
(xx)            "Subsidiary Corporation" means any present or future "subsidiary
corporation" of the Company in an unbroken chain of corporations beginning with
the Company in which each of the corporations other than the last corporation
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.
(yy)            "Substitute Awards" means Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary Corporation or with which the
Company or any Subsidiary Corporation combines.
(zz)            "Ten Percent Owner" means a Participant who, at the time an
Option is granted to the Participant, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of a
Participating Company (other than an Affiliate) within the meaning of
Section 422(b)(6) of the Code.
(aaa)            "Vesting Conditions" mean those conditions established in
accordance with Section 9.4 or Section 11.2 of the Plan prior to the
satisfaction of which shares subject to a Restricted Stock Award or Restricted
Stock Unit Award, respectively, remain subject to forfeiture or a repurchase
option in favor of the Company upon the Participant's termination of Service, or
other deadline for satisfying such conditions, as applicable.
2.2            Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan.  Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. 
Use of the term "or" is not intended to be exclusive, unless the context clearly
requires otherwise.
3.            Administration.
3.1            Administration by the Committee.  The Plan shall be administered
by the Committee.  All questions of interpretation of the Plan or of any Award
shall be determined by the Committee, and such determinations shall be final and
binding upon all persons having an interest in the Plan or such Award.
3.2            Authority of Officers.  Any Officer shall have the authority to
act on behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided the Officer has apparent authority with respect
to such matter, right, obligation, determination or election.  In addition, to
the extent specified in a resolution adopted by the Board, the Chief Executive
Officer of the Company shall have the authority to grant Awards to an Employee
who is not an Insider and who is receiving a salary below the level which
requires approval by the Committee; provided that the terms of such Awards
conform to guidelines established by the Committee and provided further that at
the time of making such Awards the Chief Executive Officer also is a Director.
3.3            Administration with Respect to Insiders.  With respect to
participation by Insiders in the Plan, at any time that any class of equity
security of the Company is registered pursuant to Section 12 of the Exchange
Act, the Plan shall be administered in compliance with the requirements, if any,
of Rule 16b‑3.
3.4            Committee Complying with Section 162(m).  While the Company is a
"publicly held corporation" within the meaning of Section 162(m), the Board may
establish a Committee of "outside directors" within the meaning of
Section 162(m) to approve the grant of any Award which might reasonably be
anticipated to result in the payment of employee remuneration that would
otherwise exceed the limit on employee remuneration deductible for income tax
purposes pursuant to Section 162(m).
3.5            Powers of the Committee.  In addition to any other powers set
forth in the Plan and subject to the provisions of the Plan, the Committee shall
have the full and final power and authority, in its discretion:
(a)            to determine the persons to whom, and the time or times at which,
Awards shall be granted and the number of shares of Stock or units to be subject
to each Award based on the recommendation of the Chief Executive Officer of the
Company (except that Awards to the Chief Executive Officer shall be based on the
recommendation of the independent members of the Board in compliance with
applicable stock exchange rules, Non-employee Director Awards shall be granted
automatically pursuant to Section 7 of the Plan, and other Awards to
Non-employee Directors shall be approved by the Board);
(b)            to determine the type of Award granted and to designate Options
as Incentive Stock Options or Nonstatutory Stock Options;
(c)            to determine the Fair Market Value of shares of Stock or other
property;
(d)            to determine the terms, conditions and restrictions applicable to
each Award (which need not be identical) and any shares acquired pursuant
thereto, including, without limitation, (i) the exercise or purchase price of
shares purchased pursuant to any Award, (ii) the method of payment for shares
purchased pursuant to any Award, (iii) the method for satisfaction of any tax
withholding obligation arising in connection with any Award, including by the
withholding or delivery of shares of Stock, (iv) the timing, terms and
conditions of the exercisability or vesting of any Award or any shares acquired
pursuant thereto, (v) the Performance Award Formula and Performance Goals
applicable to any Award and the extent to which such Performance Goals have been
attained, (vi) the time of the expiration of any Award, (vii) the effect of the
Participant's termination of Service on any of the foregoing, and (viii) all
other terms, conditions and restrictions applicable to any Award or shares
acquired pursuant thereto not inconsistent with the terms of the Plan;
(e)            to determine whether an Award will be settled in shares of Stock,
cash, or in any combination thereof;
(f)            to approve one or more forms of Award Agreement;
(g)            to amend, modify, extend, cancel or renew any Award or to waive
any restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto, subject, in the case of an adversely affected Award, to the
affected Participant's consent unless necessary to comply with any applicable
law, regulation, or rule;
(h)            to accelerate, continue, extend or defer the exercisability or
vesting of any Award or any shares acquired pursuant thereto, including with
respect to the period following a Participant's termination of Service;
(i)            without the consent of the affected Participant and
notwithstanding the provisions of any Award Agreement to the contrary, to
unilaterally substitute at any time a Stock Appreciation Right providing for
settlement solely in shares of Stock in place of any outstanding Option,
provided that such Stock Appreciation Right covers the same number of shares of
Stock and provides for the same exercise price (subject in each case to
adjustment in accordance with Section 4.2) as the replaced Option and otherwise
provides substantially equivalent terms and conditions as the replaced Option,
as determined by the Committee, and subject to limitations set forth in Section
3.6;
(j)            to prescribe, amend or rescind rules, guidelines and policies
relating to the Plan, or to adopt sub-plans or supplements to, or alternative
versions of, the Plan, including, without limitation, as the Committee deems
necessary or desirable to comply with the laws or regulations of or to
accommodate the tax policy, accounting principles or custom of, foreign
jurisdictions whose citizens may be granted Awards;
(k)            to correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Committee may deem advisable to the extent not inconsistent with the
provisions of the Plan or applicable law; and
(l)            to delegate to the Chief Executive Officer or the Senior Vice
President of Human Resources the authority with respect to ministerial matters
regarding the Plan and Awards made under the Plan.
3.6            Option or SAR Repricing/Buyout. Notwithstanding anything to the
contrary set forth in the Plan, without the affirmative vote of holders of a
majority of the shares of Stock cast in person or by proxy at a meeting of the
shareholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Company
shall not approve a program providing for any of the following: (a) the
cancellation of outstanding Options or SARs and the grant in substitution
therefore of new Options or SARs having a lower exercise price, another Award,
cash or a combination thereof (other than in connection with a Change in
Control), (b) the amendment of outstanding Options or SARs to reduce the
exercise price thereof, (c) the purchase of outstanding unexercised Options or
SARs by the Company whether by cash payment or otherwise, or (d) any other
action with respect to an Option or SAR that would be treated as a repricing
under the rules and regulations of the principal U.S. national securities
exchanges on which the Stock is listed.  This paragraph shall not be construed
to apply to "issuing or assuming a stock option in a transaction to which
section 424(a) applies," within the meaning of Section 424 of the Code.  For the
avoidance of doubt, this Section 3.6 shall not preclude any action taken without
shareholder approval that is described in Section 4.2.
3.7            Indemnification.  In addition to such other rights of
indemnification as they may have as members of the Board or the Committee or as
officers or employees of the Participating Company Group, members of the Board
or the Committee and any officers or employees of the Participating Company
Group to whom authority to act for the Board, the Committee or the Company is
delegated shall be indemnified by the Company against all reasonable expenses,
including attorneys' fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
4.            Shares Subject to Plan.
4.1            Maximum Number of Shares Issuable.  Subject to adjustment as
provided in Section 4.2, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be seventeen million (17,000,000) less one
share for every one share of Stock covered by an award granted under the Prior
Plan after December 31, 2013 and prior to the Effective Date.  After the
Effective Date, no awards may be granted under the Prior Plan.  Shares of Stock
issued hereunder shall consist of authorized but unissued or reacquired shares
of Stock or any combination thereof.  If (i) an outstanding Award for any reason
expires or is terminated or canceled without having been exercised or settled in
full, or if shares of Stock acquired pursuant to an Award subject to forfeiture
or repurchase are forfeited or repurchased by the Company, the shares of Stock
allocable to the terminated portion of such Award or such forfeited or
repurchased shares of Stock shall again be available for issuance under the
Plan; or (ii) after December 31, 2013, an outstanding award under the Prior Plan
(whenever granted) for any reason expires or is terminated or canceled without
having been exercised or settled in full, or if shares of stock acquired
pursuant to an award under the Prior Plan subject to forfeiture or repurchase
are forfeited or repurchased by the Company, the shares of stock allocable to
the terminated portion of such award or such forfeited or repurchased shares or
stock shall again be available for issuance under the Plan (as of December 31,
2013 there were 6,194,819 shares of stock subject to outstanding awards under
the Prior Plan).  Shares of Stock shall not be deemed to have been issued
pursuant to the Plan (and shall again be available for issuance under the Plan)
with respect to any portion of an Award (or, after December 31, 2013, an award
under the Prior Plan) that is settled in cash (other than in the case of Options
or SARs, in which case shares of Stock having a Fair Market Value equal to the
cash delivered shall be deemed issued pursuant to the Plan).  Upon the exercise
of an SAR (or, after December 31, 2013, exercise of an SAR that was granted
under the Prior Plan), the gross number of shares for which the SAR is exercised
shall be deemed issued and shall not again be available for issuance under the
Plan.  In the event that (i) any Option or other Award granted hereunder is
exercised through the tendering of shares of Stock (either actually or by
attestation) or by the withholding of shares by the Company, or (ii) withholding
tax liabilities arising from such Award are satisfied by the tendering of shares
of Stock (either actually or by attestation) or by the withholding of shares by
the Company, then in each such case (other than in the case of such shares
tendered or withheld in connection with the exercise of Options or SARs) the
shares of Stock so tendered or withheld shall be added to the shares available
for grant under the Plan on a one-for-one basis.  In the event that after
December 31, 2013, (i) any option or award under the Prior Plan is exercised
through the tendering of shares (either actually or by attestation) or by the
withholding of shares by the Company, or (ii) withholding tax liabilities
arising from such options or awards are satisfied by the tendering of shares
(either actually or by attestation) or by the withholding of shares by the
Company, then in each such case (other than in the case of such shares tendered
or withheld in connection with the exercise of Options or SARs) the shares so
tendered or withheld shall be added to the shares available for grant under the
Plan on a one-for-one basis.
4.2            Adjustments for Changes in Capital Structure.  Subject to any
required action by the shareholders of the Company, Section 409A of the Code and
Section 162(m) of the Code for Awards intended to comply with the "qualified
performance-based compensation" exception thereunder, in the event of any change
in the Stock effected without receipt of consideration by the Company, whether
through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the shareholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number and kind of shares subject to the Plan and to any
outstanding Awards, in the Award limits set forth in Section 5.4, and in the
exercise or purchase price per share under any outstanding Award in order to
prevent dilution or enlargement of Participants' rights under the Plan.  For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as "effected without receipt of consideration by
the Company."  Any fractional share resulting from an adjustment pursuant to
this Section 4.2 shall be rounded down to the nearest whole number.  The
Committee in its sole discretion, may also make such adjustments in the terms of
any Award to reflect, or related to, such changes in the capital structure of
the Company or distributions as it deems appropriate, including modification of
Performance Goals, Performance Award Formulas and Performance Periods, subject
to Section 162(m) of the Code for Awards intended to qualify as
"performance-based compensation" thereunder.  The adjustments determined by the
Committee pursuant to this Section 4.2 shall be final, binding and conclusive.
4.3            Substitute Awards.  To the extent permitted under the rules of
the applicable stock exchange on which the Stock is listed, Substitute Awards
shall not reduce the shares of Stock authorized for grant under the Plan, nor
shall Shares subject to a Substitute Award be added to the shares of Stock
available for Awards under the Plan as provided above.  Additionally, subject to
the rules of the applicable stock exchange on which the Stock is listed, in the
event that a company acquired by the Company or any Subsidiary Corporation or
with which the Company or any Subsidiary Corporation combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
shares authorized for grant under the Plan (and shares subject to such Awards
shall not be added to the shares available for Awards under the Plan as provided
in the paragraphs above); provided that Awards using such available shares shall
not be made after the date awards or grants could have been made under the terms
of the pre-existing plan, absent the acquisition or combination, and shall only
be made to individuals who were not Employees or Directors prior to such
acquisition or combination.
5.            Eligibility and Award Limitations.
5.1            Persons Eligible for Awards.  Awards may be granted only to
Employees, Consultants and Directors (including Non-employee Directors).  For
purposes of the foregoing sentence, "Employees," "Consultants" and "Directors"
shall include prospective Employees, prospective Consultants and prospective
Directors to whom Awards are granted in connection with written offers of an
employment or other service relationship with the Participating Company Group;
provided, however, that no Stock subject to any such Award shall vest, become
exercisable or be issued prior to the date on which such person commences
Service.  A Non-employee Director Award may be granted only to a person who, at
the time of grant, is a Non-employee Director.
5.2            Participation.  Awards other than Non-employee Director Awards
are granted solely at the discretion of the Committee.  Eligible persons may be
granted more than one Award.  However, eligibility in accordance with this
Section shall not entitle any person to be granted an Award, or, having been
granted an Award, to be granted an additional Award.
5.3            Incentive Stock Option Limitations.
(a)            Persons Eligible.  An Incentive Stock Option ("ISO") may be
granted only to a person who, on the effective date of grant, is an Employee of
the Company, a Parent Corporation or a Subsidiary Corporation (each being an
"ISO-Qualifying Corporation").  Any person who is not an Employee of an
ISO-Qualifying Corporation on the effective date of the grant of an Option to
such person may be granted only a Nonstatutory Stock Option.  An Incentive Stock
Option granted to a prospective Employee upon the condition that such person
become an Employee of an ISO-Qualifying Corporation shall be deemed granted
effective on the date such person commences Service with an ISO-Qualifying
Corporation, with an exercise price determined as of such date in accordance
with Section 6.1.
(b)            Fair Market Value Limitation.  To the extent that options
designated as Incentive Stock Options (granted under all stock option plans of
the Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount shall be treated as Nonstatutory Stock
Options.  For purposes of this Section, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of stock shall be determined as of the time the option
with respect to such stock is granted.  If the Code is amended to provide for a
limitation different from that set forth in this Section, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code. 
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section, the Participant may designate which portion of such Option the
Participant is exercising.  In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first.  Upon exercise, shares issued pursuant to each such portion shall
be separately identified.
5.4            Award Limits.
(a)            Maximum Number of Shares Issuable Pursuant to Incentive Stock
Options.  Subject to adjustment as provided in Section 4.2, the maximum
aggregate number of shares of Stock that may be issued under the Plan pursuant
to the exercise of Incentive Stock Options shall not exceed the number of shares
set forth in the first sentence of Section 4.1 plus, to the extent allowable
under Section 422 of the Code and the Treasury Regulations thereunder, any
shares of Stock that again become available for issuance pursuant to the
remaining provisions of Section 4.1.
(b)            Section 162(m) Award Limits.  Subject to adjustment as provided
in Section 4.2, no Participant may be granted (i) Options or Stock Appreciation
Rights during any calendar year with respect to more than 800,000 shares of
Stock in the aggregate, and (ii) during any calendar year one or more Restricted
Stock Awards, Restricted Stock Unit Awards or Performance Share Awards that are
intended to comply with the performance-based exception under Code Section
162(m) for more than 1,600,000 shares of Stock in the aggregate; provided that,
for this purpose, such limit shall be applied based on the maximum number of
shares of Stock that may be earned under the applicable Award(s).  During any
calendar year no Participant may be granted Performance Units or other Awards
that are intended to comply with the performance-based exception under Code
Section 162(m) and are denominated in cash under which more than $20,000,000 may
be earned in the aggregate.  Each of the limitations in this section shall be
multiplied by two with respect to Awards granted to a Participant during the
first calendar year in which the Participant commences employment with the
Company and its Subsidiaries.  If an Award is cancelled, the cancelled Award
shall continue to be counted toward the applicable limitation in this Section.
(c)            Non-employee Director Award Limits.  No Non-employee Director
shall be granted Awards (including Non-employee Director Awards) in any calendar
year having an aggregate Grant Date value in excess of $400,000.  For this
purpose, Restricted Stock Units, Restricted Stock Awards, Performance Awards,
and other Awards shall be valued based on the Fair Market Value on the Grant
Date of the maximum number of shares of Stock or dollars, as applicable, covered
thereby and Options and SARs shall be valued using a Black-Scholes or other
accepted valuation model, in each case, using reasonable assumptions.
5.5            Dividends and Dividend Equivalents. Notwithstanding anything
herein to the contrary, cash dividends, stock and any other property (other than
cash) distributed as a dividend, a Dividend Equivalent or otherwise with respect
to any Award that vests based on achievement of Performance Goals (a) shall
either (i) not be paid or credited or (ii) be accumulated, (b) shall be subject
to restrictions and risk of forfeiture to the same extent as the underlying
Award with respect to which such cash, stock or other property has been
distributed and (c) shall be paid after such restrictions and risk of forfeiture
lapse in accordance with the terms of the applicable Award Agreement.
6.            Terms and Conditions of Options.
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish.  No Option or purported Option shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award Agreement. 
Award Agreements evidencing Options may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:
6.1            Exercise Price.  The exercise price for each Option shall be
established in the discretion of the Committee; provided, however, that (a) the
exercise price per share shall be not less than the Fair Market Value of a share
of Stock on the effective date of grant of the Option and (b) no Incentive Stock
Option granted to a Ten Percent Owner shall have an exercise price per share
less than one hundred ten percent (110%) of the Fair Market Value of a share of
Stock on the effective date of grant of the Option.  Notwithstanding the
foregoing, an Option (whether an Incentive Stock Option or a Nonstatutory Stock
Option) may be granted with an exercise price lower than the minimum exercise
price set forth above if such Option is granted as a Substitute Award, except as
would result in taxation under Section 409A or loss of ISO status.
6.2            Exercisability and Term of Options.  Options shall be exercisable
at such time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option,
and (c) no Option granted to a prospective Employee, prospective Consultant or
prospective Director may become exercisable prior to the date on which such
person commences Service.  Subject to the foregoing, unless otherwise specified
by the Committee in the grant of an Option, any Option granted hereunder shall
terminate ten (10) years after the effective date of grant of the Option, unless
earlier terminated in accordance with its provisions.
6.3            Payment of Exercise Price.
(a)            Forms of Consideration Authorized.  Except as otherwise provided
below, payment of the exercise price for the number of shares of Stock being
purchased pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) by delivery of a properly executed notice of
exercise together with irrevocable instructions to a broker providing for the
assignment to the Company of the proceeds of a sale or loan with respect to some
or all of the shares being acquired upon the exercise of the Option (including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System) (a "Cashless Exercise"), (iv) by delivery of a properly
executed notice of exercise electing a Net-Exercise, (v) by such other
consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (vi) by any combination thereof.  The
Committee may at any time or from time to time grant Options which do not permit
all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.
Notwithstanding the foregoing, an Award Agreement may provide that if on the
last day of the term of an Option the Fair Market Value of one share exceeds the
option price per share, the Participant has not exercised the Option (or a
tandem Stock Appreciation Right, if applicable) and the Option has not expired,
the Option, to the extent vested, shall be deemed to have been exercised by the
Participant on such day with payment made by withholding shares otherwise
issuable in connection with the exercise of the Option.  In such event, the
Company shall deliver to the Participant the number of shares for which the
Option was deemed exercised, less the number of shares required to be withheld
for the payment of the total purchase price and required withholding taxes;
provided, however, any fractional share shall be settled in cash.
(b)            Limitations on Forms of Consideration.
(i)            Tender of Stock.  Notwithstanding the foregoing, an Option may
not be exercised by tender to the Company, or attestation to the ownership, of
shares of Stock to the extent such tender or attestation would constitute a
violation of the provisions of any law, regulation or agreement restricting the
redemption of the Company's stock.
(ii)            Cashless Exercise.  The Company reserves, at any and all times,
the right, in the Company's sole and absolute discretion, to establish, decline
to approve or terminate any program or procedures for the exercise of Options by
means of a Cashless Exercise, including with respect to one or more Participants
specified by the Company notwithstanding that such program or procedures may be
available to other Participants.
6.4            Effect of Termination of Service.
(a)            Option Exercisability.  Subject to earlier termination of the
Option as otherwise provided herein and unless otherwise provided by the
Committee, an Option shall be exercisable after a Participant's termination of
Service only during the applicable time periods provided in the Award Agreement.
(b)            Extension if Exercise Prevented by Law.  Notwithstanding the
foregoing, unless the Committee provides otherwise in the Award Agreement, if
the exercise of an Option within the applicable time periods is prevented by the
provisions of Section 15 below, the Option shall remain exercisable until three
(3) months (or such longer period of time as determined by the Committee, in its
discretion) after the date the Participant is notified by the Company that the
Option is exercisable, but in any event no later than the earlier of the Option
Expiration Date and the tenth anniversary of the date of grant of the Option.
(c)            Extension if Exercise Prohibited by Law.  Notwithstanding the
foregoing, in the event that on the last business day of the term of an Option
(other than an Incentive Stock Option) the exercise of the Option is prohibited
by applicable law, the term of the Option shall be extended for a period of
thirty (30) days following the end of the legal prohibition.
7.            Terms and Conditions of Non-employee Director Awards.
Non-employee Director Awards granted under this Plan shall be automatic and
non-discretionary and shall comply with and be subject to the terms and
conditions set forth in this Section 7.
The grant date for all Non-employee Director awards to be made under this
Section 7 shall be the later of (1) the date on which the independent inspector
of election certifies the results of the annual election of directors by
shareholders of PG&E Corporation or (2) the date that this Plan becomes
effective and grants can be made consistent with legal requirements; provided,
however, that in extraordinary circumstances, the grant shall be delayed until
the first business day of the next open trading window period following
certification of the director election results, as determined by the General
Counsel of PG&E Corporation (the "Grant Date").
Grants made pursuant to this Section 7, but prior to January 1, 2015, shall be
subject to the terms of Section 7 of the Prior Plan as in effect prior to the
Effective Date, provided, however, that such grants shall be deemed made under
this Plan.
7.1            Grant of Restricted Stock Unit.
(a)            Timing and Amount of Grant.  Each person who is a Non-employee
Director on the Grant Date shall receive a grant of Restricted Stock Units with
the number of Restricted Stock Units determined by dividing $140,000 by the Fair
Market Value of the Stock on the Grant Date (rounded down to the nearest whole
Restricted Stock Unit).  The Restricted Stock Units awarded to a Non-employee
Director shall be credited to the director's Restricted Stock Unit account. 
Each Restricted Stock Unit awarded to a Non-employee Director in accordance with
this Section 7.1(a) shall be deemed to be equal to one (1) (or fraction thereof)
share of Stock on the Grant Date, and the value of the Restricted Stock Unit
shall thereafter fluctuate in value in accordance with the Fair Market Value of
the Stock.  No person shall receive more than one grant of Restricted Stock
Units pursuant to this Section 7.1(a) during any calendar year.
(b)            Dividend Rights.  Each Non-employee Director's Restricted Stock
Unit account shall be credited quarterly on each dividend payment date with
additional shares of Restricted Stock Units (including fractions computed to
three decimal places) determined by dividing (1) the amount of cash dividends
paid on such date with respect to the number of shares of Stock represented by
the Restricted Stock Units previously credited to the account by (2) the Fair
Market Value per share of Stock on such date.  Such additional Restricted Stock
Units shall be subject to the same terms and conditions and shall be settled in
the same manner and at the same time as the Restricted Stock Units originally
subject to the Restricted Stock Unit Award.
(c)            Settlement of Restricted Stock Units.  Restricted Stock Units
credited to a Non-employee Director's Restricted Stock Unit account shall, to
the extent vested, be settled in a lump sum by the issuance of an equal number
of shares of Stock, rounded down to the nearest whole share, upon the earliest
of (i) the first anniversary of the Grant Date (normal vesting date), (ii) the
Non-employee Director's death, (iii) the Non-employee Director's Disability
(within the meaning of Section 409A of the Code), or (iv) the Non-employee
Director's Separation from Service following a Change in Control.  However,
commencing with Restricted Stock Units having a Grant Date in 2015, a
Non-employee Director may irrevocably elect, no later than December 31 of the
calendar year prior to the Grant Date of the Restricted Stock Units (or such
later time permitted by Section 409A) to have the Non-employee Director's
Restricted Stock Unit account settled in (1) a series of 10 approximately equal
annual installments (which shall be separate payments for purposes of Section
409A) commencing in January of any year following the normal vesting date, or
(2) a lump sum in January of any future year following the normal vesting date. 
In the event that the Non-employee Director elects settlement of the Restricted
Stock Units in accordance with the immediately preceding sentence, the
Restricted Stock Units shall be earlier settled in a lump sum, to the extent
vested, upon the occurrence of any of the events set forth in Section 7.1(c)(ii)
through 7.1(c)(iv) prior to the elected settlement date (or commencement thereof
in the case of settlement in 10 equal annual installments).  In the event that a
Non-employee Director elects to have the Non-employee Director's Restricted
Stock Unit account settled in a series of 10 approximately equal annual
installments commencing in January of any year following the normal vesting date
and one of the events set forth in Section 7.1(c)(ii) through 7.1(c)(iv) occurs
after commencement of such installments but prior to full settlement of the
Non-employee Director's Restricted Stock Units, then any remaining unsettled
Restricted Stock Units will be settled in a lump sum upon the occurrence of the
applicable event but only to the extent that such acceleration would not result
in the imposition of taxation under Section 409A.
7.2            Effect of Termination of Service as a Non-employee Director.
(a)            Forfeiture of Award.  If the Non-employee Director has a
Separation from Service prior to the normal vesting date, all Restricted Stock
Units credited to the Participant's account that have not vested in accordance
with Section 7.2(b) or 7.3 shall be forfeited to the Company and from and after
the date of such Separation from Service, and the Participant shall cease to
have any rights with respect thereto; provided, however, that if the
Non-employee Director Separates from Service due to a pending Disability
determination, such forfeiture shall not occur until a finding that such
Disability has not occurred.
(b)            Death or Disability.  If the Non-employee Director becomes
"disabled," within the meaning of Section 409A of the Code or in the event of
the Non-employee Director's death, all Restricted Stock Units credited to the
Non-employee Director's account shall immediately vest and become payable, in
accordance with Section 7.1(c), to the Participant (or the Participant's legal
representative or other person who acquired the rights to the Restricted Stock
Units by reason of the Participant's death) in the form of a number of shares of
Stock equal to the number of Restricted Stock Units credited to the Restricted
Stock Unit account, rounded down to the nearest whole share.
(c)            Notwithstanding the provisions of Section 7.1(c) above, the
Board, in its sole discretion, may amend this Section 7 or establish different
terms and conditions pertaining to Non-employee Director Awards.
7.3            Effect of Change in Control on Non-employee Director Awards. In
the event a Non-employee Director ceases to be on the Board for any reason
(other than resignation), following the occurrence of a Change in Control, all
Restricted Stock Units shall immediately vest but shall not be settled until
such time set forth in Section 7.1(c) occurs.
7.4            Other Awards to Non-employee Directors.  Notwithstanding anything
to the contrary set forth in this Plan, subject to Section 5.4(c) of the Plan,
Non-employee Directors shall be eligible to receive all types of Awards under
the Plan in addition to or instead of Non-employee Director Awards, as may be
determined by the Board.
8.            Terms and Conditions of Stock Appreciation Rights.
Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
8.1            Types of SARs Authorized.  SARs may be granted in tandem with all
or any portion of a related Option (a "Tandem SAR") or may be granted
independently of any Option (a "Freestanding SAR").  A Tandem SAR may be granted
either concurrently with the grant of the related Option or at any time
thereafter prior to the complete exercise, termination, expiration or
cancellation of such related Option.
8.2            Exercise Price.  The exercise price for each SAR shall be
established in the discretion of the Committee; provided, however, that (other
than in connection with Substitute Awards granted in accordance with Code
Section 424(a)): (a) the exercise price per share subject to a Tandem SAR shall
be the exercise price per share under the related Option and (b) the exercise
price per share subject to a Freestanding SAR shall be not less than the Fair
Market Value of a share of Stock on the effective date of grant of the SAR.
8.3            Exercisability and Term of SARs.
(a)            Tandem SARs.  Tandem SARs shall be exercisable only at the time
and to the extent, and only to the extent, that the related Option is
exercisable, subject to such provisions as the Committee may specify where the
Tandem SAR is granted with respect to less than the full number of shares of
Stock subject to the related Option.
(b)            Freestanding SARs.  Freestanding SARs shall be exercisable at
such time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such SAR; provided,
however, that no Freestanding SAR shall be exercisable after the expiration of
ten (10) years after the effective date of grant of such SAR.
(c)            Extension if Exercise Prevented by Law.  Notwithstanding the
foregoing, unless the Committee provides otherwise in the Award Agreement, if
the exercise of an SAR within the applicable time periods is prevented by the
provisions of Section 15 below, the SAR shall remain exercisable until three (3)
months (or such longer period of time as determined by the Committee, in its
discretion) after the date the Participant is notified by the Company that the
SAR is exercisable, but in any event no later than the earlier of the date of
expiration of the SAR's term (as set forth in the applicable Award Agreement)
and the tenth anniversary of the date of grant of the SAR.
(d)            Extension if Exercise Prohibited by Law.  Notwithstanding the
foregoing, in the event that on the last business day of the term of an SAR the
exercise of the SAR is prohibited by applicable law, the term shall be extended
for a period of thirty (30) days following the end of the legal prohibition.
8.4            Deemed Exercise of SARs.  An Award Agreement may provide that if
on the last day of the term of an SAR the Fair Market Value of one share exceeds
the grant price per share of the Stock Appreciation Right, the Participant has
not exercised the SAR or the tandem Option (if applicable), and the SAR has not
otherwise expired, the SAR, to the extent then vested, shall be deemed to have
been exercised by the Participant on such day.  In such event, the Company shall
make payment to the Participant in accordance with this Section, reduced by the
number of shares (or cash) required for withholding taxes; any fractional share
shall be settled in cash.
8.5            Effect of Termination of Service.  Subject to earlier termination
of the SAR as otherwise provided herein and unless otherwise provided by the
Committee in the grant of an SAR and set forth in the Award Agreement, an SAR
shall be exercisable after a Participant's termination of Service only as
provided in the Award Agreement.
9.            Terms and Conditions of Restricted Stock Awards.
Restricted Stock Awards shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  No Restricted Stock Award or purported
Restricted Stock Award shall be a valid and binding obligation of the Company
unless evidenced by a fully executed Award Agreement.  Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:
9.1            Types of Restricted Stock Awards Authorized.  Restricted Stock
Awards may or may not require the payment of cash compensation for the stock. 
Restricted Stock Awards may be granted upon such conditions as the Committee
shall determine, including, without limitation, upon the attainment of one or
more Performance Goals described in Section 10.4 or other performance conditions
established by the Committee.  If either the grant of a Restricted Stock Award
or the lapsing of the Restriction Period is to be contingent upon the attainment
of one or more Performance Goals, the Committee shall follow procedures
substantially equivalent to those set forth in Sections 10.3 through 10.5(a) for
Awards intended to comply with the "qualified performance-based compensation"
exception under Section 162(m) of the Code.
9.2            Purchase Price.  The purchase price, if any, for shares of Stock
issuable under each Restricted Stock Award and the means of payment shall be
established by the Committee in its discretion.
9.3            Purchase Period.  A Restricted Stock Award requiring the payment
of cash consideration shall be exercisable within a period established by the
Committee; provided, however, that no Restricted Stock Award granted to a
prospective Employee, prospective Consultant or prospective Director may become
exercisable prior to the date on which such person commences Service.
9.4            Vesting and Restrictions on Transfer.  Shares issued pursuant to
any Restricted Stock Award may or may not be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 10.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award.  During any Restriction
Period in which shares acquired pursuant to a Restricted Stock Award remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of other than as provided
in the Award Agreement or as provided in Section 18.  Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.
9.5            Voting Rights, Dividends and Distributions.  Except as provided
in this Section, Section 9.4, Section 5.5, and any Award Agreement, during the
Restriction Period applicable to shares subject to a Restricted Stock Award, the
Participant shall have all of the rights of a shareholder of the Company holding
shares of Stock, including the right to vote such shares and to receive all
dividends and other distributions paid with respect to such shares.  However, in
the event of a dividend or distribution paid in shares of Stock or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.2, any and all new, substituted or additional securities
or other property (other than normal cash dividends) to which the Participant is
entitled by reason of the Participant's Restricted Stock Award shall be
immediately subject to the same Vesting Conditions as the shares subject to the
Restricted Stock Award with respect to which such dividends or distributions
were paid or adjustments were made.
9.6            Effect of Termination of Service.  Unless otherwise provided by
the Committee in the grant of a Restricted Stock Award and set forth in the
Award Agreement, if a Participant's Service terminates for any reason, whether
voluntary or involuntary (including the Participant's death or disability), then
the Participant shall forfeit to the Company any shares acquired by the
Participant pursuant to a Restricted Stock Award which remain subject to Vesting
Conditions as of the date of the Participant's termination of Service in
exchange for the payment of the purchase price, if any, paid by the
Participant.  The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company.
10.            Terms and Conditions of Performance Awards.
Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish.  No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions to the extent required under Section 162(m).  Notwithstanding the
foregoing, Awards that are not intended to comply with the "qualified
performance-based compensation" exception under Section 162(m) may be subject to
such other terms and conditions (which may be different from the terms and
conditions set forth in this Section 10) as shall be determined by the Committee
in its sole discretion.
10.1            Types of Performance Awards Authorized.  Performance Awards may
be in the form of either Performance Shares or Performance Units.  Each Award
Agreement evidencing a Performance Award shall specify the number of Performance
Shares or Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.
10.2            Initial Value of Performance Shares and Performance Units. 
Unless otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial value equal to the Fair Market Value of
one (1) share of Stock, subject to adjustment as provided in Section 4.2, on the
effective date of grant of the Performance Share.  Each Performance Unit shall
have an initial value determined by the Committee.  The final value payable to
the Participant in settlement of a Performance Award determined on the basis of
the applicable Performance Award Formula will depend on the extent to which
Performance Goals established by the Committee are attained within the
applicable Performance Period established by the Committee.
10.3            Establishment of Performance Period, Performance Goals and
Performance Award Formula.  In granting each Performance Award, the Committee
shall establish in writing the applicable Performance Period, Performance Award
Formula and one or more Performance Goals which, when measured at the end of the
Performance Period, shall determine on the basis of the Performance Award
Formula the final value of the Performance Award to be paid to the Participant. 
To the extent compliance with the requirements under Section 162(m) with respect
to "performance-based compensation" is desired, the Committee shall establish
the Performance Goal(s) and Performance Award Formula applicable to each
Performance Award no later than the earlier of (a) the date ninety (90) days
after the commencement of the applicable Performance Period or (b) the date on
which 25% of the Performance Period has elapsed, and, in any event, at a time
when the outcome of the Performance Goals remains substantially uncertain.  Once
established, the Performance Goals and Performance Award Formula for Awards
intended to comply with the "qualified performance-based compensation" exception
under Section 162(m) shall not be changed during the Performance Period, except
as would result in the exercise of negative discretion by the Committee to
reduce the amount of the Award otherwise payable as permitted under Section
162(m).  The Company shall notify each Participant granted a Performance Award
of the terms of such Award, including the Performance Period, Performance
Goal(s) and Performance Award Formula.
10.4            Measurement of Performance Goals.  Performance Goals shall be
established by the Committee on the basis of targets to be attained
("Performance Targets") with respect to one or more measures of business or
financial performance (each, a "Performance Measure"), subject to the following:
(a)            Performance Measures.  Performance Measures shall be calculated
with respect to the Company and/or each Subsidiary Corporation and/or such
division or other business unit as may be selected by the Committee, or may be
based upon performance relative to performance of other companies or upon
comparisons of any of the indicators of performance relative to performance of
other companies.  Performance Measures may be based upon one or more of the
following objectively defined and non-discretionary business criteria and any
other objectively verifiable and non-discretionary adjustments permitted and
pre-established by the Committee in accordance with Section 162(m), as
determined by the Committee:  (i) sales revenue; (ii) gross margin;
(iii) operating margin; (iv) operating income; (v) pre-tax profit; (vi) earnings
before interest, taxes and depreciation and amortization (EBITDA)/adjusted
EBITDA; (vii) net income; (viii) expenses; (ix) the market price of the Stock;
(x) earnings per share; (xi) return on shareholder equity or assets;
(xii) return on capital; (xiii) return on net assets; (xiv) economic profit or
economic value added (EVA); (xv) market share; (xvi) customer satisfaction;
(xvii) safety; (xviii) total shareholder return; (xix) earnings; (xx) cash flow;
(xxi) revenue; (xxii) profits before interest and taxes; (xxiii) profit/loss;
(xxiv) profit margin; (xxv) working capital; (xxvi) price/earnings ratio;
(xxvii) debt or debt-to-equity; (xxviii) accounts receivable; (xxix) write-offs;
(xxx) cash; (xxxi) assets; (xxxii) liquidity; (xxxiii) earnings from operations;
(xxxiv) operational reliability; (xxxv) environmental performance; (xxxvi) funds
from operations; (xxxvii) adjusted revenues; (xxxviii) free cash flow; (xxxix)
core earnings; or (xxxx) operational performance.
(b)            Performance Targets.  Performance Targets may include a minimum,
maximum, target level and intermediate levels of performance, with the final
value of a Performance Award determined under the applicable Performance Award
Formula by the level attained during the applicable Performance Period.  A
Performance Target may be stated as an absolute value or as a value determined
relative to a standard selected by the Committee.
10.5            Settlement of Performance Awards.
(a)            Determination of Final Value.  As soon as practicable, but no
later than the 15th day of the third month following the completion of the
Performance Period applicable to a Performance Award (or such shorter period set
forth in an Award Agreement), the Committee shall certify in writing the extent
to which the applicable Performance Goals have been attained and the resulting
final value of the Award earned by the Participant and to be paid upon its
settlement in accordance with the applicable Performance Award Formula no later
than the 15th day of the third month following the completion of such
Performance Period (or such shorter period set forth in an Award Agreement).
(b)            Discretionary Adjustment of Award Formula.  In its discretion,
the Committee may, either at the time it grants a Performance Award or at any
time thereafter, provide for the positive or negative adjustment of the
Performance Award Formula applicable to a Performance Award that is not intended
to constitute "qualified performance-based compensation" to a "covered employee"
within the meaning of Section 162(m) (a "Covered Employee") to reflect such
Participant's individual performance in his or her position with the Company or
such other factors as the Committee may determine.  With respect to a
Performance Award intended to constitute qualified performance-based
compensation to a Covered Employee, the Committee shall have the discretion to
reduce (but not increase) some or all of the value of the Performance Award that
would otherwise be paid to the Covered Employee upon its settlement
notwithstanding the attainment of any Performance Goal and the resulting value
of the Performance Award determined in accordance with the Performance Award
Formula.
(c)            Payment in Settlement of Performance Awards.  As soon as
practicable following the Committee's determination and certification in
accordance with Sections 10.5(a) and (b) but, in any case, no later than the
15th day of the third month following completion of the Performance Period
applicable to a Performance Award (or such shorter period set forth in an Award
Agreement), payment shall be made to each eligible Participant (or such
Participant's legal representative or other person who acquired the right to
receive such payment by reason of the Participant's death) of the final value of
the Participant's Performance Award.  Payment of such amount shall be made in
cash, shares of Stock, or a combination thereof as determined by the Committee.
10.6            Voting Rights, Dividend Equivalent Rights and Distributions. 
Participants shall have no voting rights with respect to shares of Stock
represented by Performance Share Awards until the date of the issuance of such
shares, if any (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  However, the
Committee, in its discretion, may provide in the Award Agreement evidencing any
Performance Share Award that the Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Stock
having a record date prior to the date on which the Performance Shares are
settled or forfeited.  Such Dividend Equivalents, if any, shall be credited to
the Participant in the form of additional whole Performance Shares as of the
date of payment of such cash dividends on Stock.  The number of additional
Performance Shares (rounded to the nearest whole number) to be so credited shall
be determined by dividing (a) the amount of cash dividends paid on such date
with respect to the number of shares of Stock represented by the Performance
Shares previously credited to the Participant by (b) the Fair Market Value per
share of Stock on such date.  Dividend Equivalents credited in connection with
Performance Shares shall be subject to Section 5.5 of the Plan.  Settlement of
Dividend Equivalents may be made in cash, shares of Stock, or a combination
thereof as determined by the Committee, and may be paid on the same basis as
settlement of the related Performance Share as provided in Section 10.5. 
Dividend Equivalents shall not be paid with respect to Performance Units.  In
the event of an adjustment described in Section 4.2, the adjusted Performance
Share Award shall be immediately subject to the same Performance Goals as are
applicable to the Award.
10.7            Effect of Termination of Service.  Unless otherwise provided by
the Committee in the grant of a Performance Award and set forth in the Award
Agreement, the effect of a Participant's termination of Service on the
Performance Award shall be as follows:
(a)            Death or Disability.  If the Participant's Service terminates
because of the death or Disability of the Participant before the completion of
the Performance Period applicable to the Performance Award, the final value of
the Participant's Performance Award shall be determined by the extent to which
the applicable Performance Goals have been attained with respect to the entire
Performance Period and shall be prorated based on the number of months of the
Participant's Service during the Performance Period.  Payment shall be made
following the end of the Performance Period in any manner permitted by
Section 10.5.
(b)            Other Termination of Service.  If the Participant's Service
terminates for any reason except death or Disability before the completion of
the Performance Period applicable to the Performance Award, such Award shall be
forfeited in its entirety; provided, however, that in the event of termination
of the Participant's Service for other reasons, the Committee, in its sole
discretion, may waive the automatic forfeiture of all or any portion of any such
Award, to the extent consistent with the preservation of the tax deductibility
of awards pursuant to Section 162(m) of the Code.
11.            Terms and Conditions of Restricted Stock Unit Awards.
Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish.  No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement.  Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
11.1            Grant of Restricted Stock Unit Awards.  Restricted Stock Unit
Awards may be granted upon such conditions as the Committee shall determine,
including, without limitation, upon the attainment of one or more Performance
Goals described in Section 10.4.  If either the grant of a Restricted Stock Unit
Award or the Vesting Conditions with respect to such Award is to be contingent
upon the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3
through 10.5(a) for Awards intended to comply with the "qualified
performance-based compensation" exception under Section 162(m).
11.2            Vesting.  Restricted Stock Units may or may not be made subject
to Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 10.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award.
11.3            Voting Rights, Dividend Equivalent Rights and Distributions. 
Participants shall have no voting rights with respect to shares of Stock
represented by Restricted Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).  However, the Committee, in
its discretion, may provide in the Award Agreement evidencing any Restricted
Stock Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock having a
record date prior to the date on which Restricted Stock Units held by such
Participant are settled.  Such Dividend Equivalents, if any, shall be paid by
crediting the Participant with additional whole Restricted Stock Units as of the
date of payment of such cash dividends on Stock.  The number of additional
Restricted Stock Units (rounded to the nearest whole number) to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock on such date.  Such additional Restricted Stock Units shall
be subject to the same terms and conditions and shall be settled in the same
manner and at the same time as the Restricted Stock Units originally subject to
the Restricted Stock Unit Award, provided that Dividend Equivalents may be
settled in cash, shares of Stock, or a combination thereof as determined by the
Committee and set forth in the Award Agreement.  In the event of an adjustment
as described in Section 4.2, the Participant's adjusted Restricted Stock Unit
Award shall be immediately subject to the same Vesting Conditions as are
applicable to the Award.
11.4            Effect of Termination of Service.  Unless otherwise provided by
the Committee in the grant of a Restricted Stock Unit Award and set forth in the
Award Agreement, if a Participant's Service terminates for any reason, whether
voluntary or involuntary (including the Participant's death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant's termination of Service.
11.5            Settlement of Restricted Stock Unit Awards.  The Company shall
issue to a Participant on the date on which Restricted Stock Units subject to
the Participant's Restricted Stock Unit Award vest or on such other date
determined by the Committee, in its discretion, and set forth in the Award
Agreement one (1) share of Stock (and/or any other new, substituted or
additional securities or other property pursuant to an adjustment described in
Section 11.3) for each Restricted Stock Unit then becoming vested or otherwise
to be settled on such date, subject to the withholding of applicable taxes,
provided that Restricted Stock Units may be settled in cash, shares of Stock, or
a combination thereof as determined by the Committee and set forth in the Award
Agreement.  Notwithstanding the foregoing, if permitted by the Committee and set
forth in the Award Agreement and subject to the restrictions of Section 409A of
the Code, the Participant may elect in accordance with terms specified in the
Award Agreement to defer receipt of all or any portion of the shares of Stock or
other property otherwise issuable to the Participant pursuant to this Section.
12.            Deferred Compensation Awards.
12.1            Establishment of Deferred Compensation Award Programs.  This
Section 12 shall not be effective unless and until the Committee determines to
establish a program pursuant to this Section.  The Committee, in its discretion
and upon such terms and conditions as it may determine, may establish one or
more programs pursuant to the Plan under which:
(a)            Subject to the restrictions of Section 409A of the Code,
Participants designated by the Committee who are Insiders or otherwise among a
select group of management or highly compensated Employees may irrevocably
elect, prior to a date specified by the Committee, to reduce such Participant's
compensation otherwise payable in cash (subject to any minimum or maximum
reductions imposed by the Committee) and to be granted automatically at such
time or times as specified by the Committee one or more Awards of Stock Units
with respect to such numbers of shares of Stock as determined in accordance with
the rules of the program established by the Committee and having such other
terms and conditions as established by the Committee.
(b)            Subject to the restrictions of Section 409A of the Code,
Participants designated by the Committee who are Insiders or otherwise among a
select group of management or highly compensated Employees may irrevocably
elect, prior to a date specified by the Committee, to be granted automatically
an Award of Stock Units with respect to such number of shares of Stock and upon
such other terms and conditions as established by the Committee in lieu of cash
or shares of Stock otherwise issuable to such Participant upon the settlement of
a Performance Award or Performance Unit.
12.2            Terms and Conditions of Deferred Compensation Awards.  Deferred
Compensation Awards granted pursuant to this Section 12 shall be evidenced by
Award Agreements in such form as the Committee shall from time to time
establish.  No such Deferred Compensation Award or purported Deferred
Compensation Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Deferred Compensation Awards may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:
(a)            Vesting Conditions.  Deferred Compensation Awards shall or shall
not be subject to vesting conditions, as determined by the Committee.
(b)            Terms and Conditions of Stock Units.
(i)            Voting Rights, Dividend Equivalent Rights and Distributions. 
Participants shall have no voting rights with respect to shares of Stock
represented by Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).  However, the Committee, in its
discretion, may provide in the applicable Award Agreement that the Participant
shall be entitled to receive Dividend Equivalents with respect to the payment of
cash dividends on Stock having a record date prior to the date on which Stock
Units held by such Participant are settled.  Such Dividend Equivalents shall be
paid by crediting the Participant with additional whole and/or fractional Stock
Units as of the date of payment of such cash dividends on Stock.  The method of
determining the number of additional Stock Units to be so credited shall be
specified by the Committee and set forth in the Award Agreement.  Such
additional Stock Units shall be subject to the same terms and conditions and
shall be settled in the same manner and at the same time as the Stock Units
originally subject to the Stock Unit Award.  In the event of a dividend or
distribution paid in shares of Stock or any other adjustment made upon a change
in the capital structure of the Company as described in Section 4.2, appropriate
adjustments shall be made in the Participant's Stock Unit Award so that it
represents the right to receive upon settlement any and all new, substituted or
additional securities or other property (other than normal cash dividends) to
which the Participant would be entitled by reason of the shares of Stock
issuable upon settlement of the Award.
(ii)            Settlement of Stock Unit Awards.  A Participant electing to
receive an Award of Stock Units pursuant to this Section 12, shall specify at
the time of such election a settlement date with respect to such Award in
accordance with rules established by the Committee.  Except as otherwise set
forth in the applicable Award Agreement, the Company shall issue to the
Participant upon the earlier of the settlement date elected by the Participant
or the date of the Participant's Separation from Service, a number of whole
shares of Stock equal to the number of whole Stock Units subject to the Stock
Unit Award. The Participant shall not be required to pay any additional
consideration (other than applicable tax withholding) to acquire such shares. 
Any fractional Stock Unit subject to the Stock Unit Award shall be settled by
the Company by payment in cash of an amount equal to the Fair Market Value as of
the payment date of such fractional share.
13.            Other Stock-Based Awards.
In addition to the Awards set forth in Sections 6 through 12 above, the
Committee, in its sole discretion, may carry out the purpose of this Plan by
awarding Stock-Based Awards as it determines to be in the best interests of the
Company and subject to such other terms and conditions as it deems necessary and
appropriate.  Such awards may be evidenced by Award Agreements in such form as
the Committee shall from time to time establish.
14.            Change in Control.
14.1            Effect of Change in Control.  Except as set forth in an
applicable Award Agreement, in the event of a Change in Control, the surviving,
continuing, successor, or purchasing corporation or other business entity or
parent thereof, as the case may be (the "Acquiror"), may, without the consent of
any Participant, either assume or continue the Company's rights and obligations
under outstanding Awards or substitute for such Awards substantially equivalent
Awards covering the Acquiror's stock.  Except as set forth in an applicable
Award Agreement, any such Awards which are neither assumed, continued, or
substituted by the Acquiror in connection with the Change in Control nor
exercised (if applicable) as of the Change in Control shall, contingent on the
Change in Control, become fully vested, and Options and SARs become exercisable
immediately prior to the Change in Control.  Except as set forth in an
applicable Award Agreement, Awards which are assumed or continued in connection
with a Change in Control shall be subject to such additional accelerated vesting
and/or exercisability, or lapse of restrictions in connection with the
Participant's termination of Service in connection with the Change in Control as
the Committee or Board may determine, if any.
14.2            Non-employee Director Awards.  Notwithstanding the foregoing,
Non-employee Director Awards shall be subject to the terms of Section 7, and not
this Section 14.
15.            Compliance with Securities Law.
The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed.  In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act. 
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company's legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained.  As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
16.            Tax Withholding.
16.1            Tax Withholding in General.  The Company shall have the right to
deduct from any and all payments made under the Plan, or to require the
Participant, through payroll withholding, cash payment or otherwise, including
by means of a Cashless Exercise or Net Exercise of an Option, to make adequate
provision for, the federal, state, local and foreign taxes, if any, required by
law to be withheld by the Participating Company Group with respect to an Award
or the shares acquired pursuant thereto.  The Company shall have no obligation
to deliver shares of Stock, to release shares of Stock from an escrow
established pursuant to an Award Agreement, or to make any payment in cash under
the Plan unless the Participating Company Group's tax withholding obligations
have been satisfied by the Participant.
16.2            Withholding in Shares.  The Company shall have the right, but
not the obligation, to deduct from the shares of Stock issuable to a Participant
upon the exercise or settlement of an Award, or to accept from the Participant
the tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group.  Notwithstanding the foregoing,
the Fair Market Value of any shares of Stock withheld or tendered to satisfy any
such tax withholding obligations shall not exceed the amount determined by the
applicable minimum statutory withholding rates to the extent required to avoid
adverse accounting or other consequences to the Company or Participant.
17.            Amendment or Termination of Plan.
The Board or the Committee may amend, suspend or terminate the Plan at any
time.  However, without the approval of the Company's shareholders, there shall
be (a) no increase in the maximum aggregate number of shares of Stock that may
be issued under the Plan (except by operation of the provisions of Section 4.2),
(b) no change in the class of persons eligible to receive Incentive Stock
Options, (c) no amendment to Section 5.4(b) or 5.4(c), and (d) no other
amendment of the Plan that would require approval of the Company's shareholders
under any applicable law, regulation or rule.  Notwithstanding the foregoing,
only the Board may amend Section 7 and may do so without the approval of the
Company's shareholders.  No amendment, suspension or termination of the Plan
shall affect any then outstanding Award unless expressly provided by the Board
or the Committee.  In any event, no amendment, suspension or termination of the
Plan may adversely affect any then outstanding Award without the consent of the
Participant unless necessary to comply with any applicable law, regulation or
rule.
18.            Miscellaneous Provisions.
18.1            Repurchase Rights.  Shares issued under the Plan may be subject
to one or more repurchase options, or other conditions and restrictions as
determined by the Committee in its discretion at the time the Award is granted. 
The Company shall have the right to assign at any time any repurchase right it
may have, whether or not such right is then exercisable, to one or more persons
as may be selected by the Company.  Upon request by the Company, each
Participant shall execute any agreement evidencing such transfer restrictions
prior to the receipt of shares of Stock hereunder and shall promptly present to
the Company any and all certificates representing shares of Stock acquired
hereunder for the placement on such certificates of appropriate legends
evidencing any such transfer restrictions.
18.2            Provision of Information.  Each Participant shall be given
access to information concerning the Company equivalent to that information
generally made available to the Company's common shareholders.
18.3            Rights as Employee, Consultant or Director.  No person, even
though eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a
Participant.  Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee, Consultant or Director
or interfere with or limit in any way any right of a Participating Company to
terminate the Participant's Service at any time.  To the extent that an Employee
of a Participating Company other than the Company receives an Award under the
Plan, that Award shall in no event be understood or interpreted to mean that the
Company is the Employee's employer or that the Employee has an employment
relationship with the Company.  A Participant's rights, if any, in respect of or
in connection with any Award is derived solely from the discretionary decision
of the Company to permit the individual to participate in the Plan and to
benefit from a discretionary Award.  By accepting an Award under the Plan, a
Participant expressly acknowledges that there is no obligation on the part of
the Company to continue the Plan and/or grant any additional Awards.  Any Award
granted hereunder is not intended to be compensation of a continuing or
recurring nature, or part of a Participant's normal or expected compensation,
and in no way represents any portion of a Participant's salary, compensation, or
other remuneration for purposes of pension benefits, severance, redundancy,
resignation or any other purpose.  The Company and its Parent Corporations and
Subsidiary Corporations and Affiliates reserve the right to terminate the
Service of any person at any time, and for any reason, subject to applicable
laws and such person's written employee agreement (if any), and such terminated
person shall be deemed irrevocably to have waived any claim to damages or
specific performance for breach of contract or dismissal, compensation for loss
of office, tort or otherwise with respect to the Plan or any outstanding Award
that is forfeited and/or is terminated by its terms or to any future Award.
18.4            Rights as a Shareholder.  A Participant shall have no rights as
a shareholder with respect to any shares covered by an Award until the date of
the issuance of such shares (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in another provision of the Plan.
18.5            Fractional Shares.  The Company shall not be required to issue
fractional shares upon the exercise or settlement of any Award.
18.6            Severability.  If any one or more of the provisions (or any part
thereof) of this Plan shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan shall not in any way be affected or
impaired thereby.
18.7            Beneficiary Designation.  Subject to local laws and procedures,
each Participant may file with the Company a written designation of a
beneficiary who is to receive any benefit under the Plan to which the
Participant is entitled in the event of such Participant's death before he or
she receives any or all of such benefit.  Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant's lifetime.  If a married Participant
designates a beneficiary other than the Participant's spouse, the effectiveness
of such designation may be subject to the consent of the Participant's spouse. 
If a Participant dies without an effective designation of a beneficiary who is
living at the time of the Participant's death, the Company will pay any
remaining unpaid benefits to the Participant's legal representative.
18.8            Unfunded Obligation.  Participants shall have the status of
general unsecured creditors of the Company.  Any amounts payable to Participants
pursuant to the Plan shall be unfunded and unsecured obligations for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974.  No Participating Company shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations.  The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder.  Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant's creditors in any assets of any Participating
Company.  The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.  Each Participating Company shall be
responsible for making benefit payments pursuant to the Plan on behalf of its
Participants or for reimbursing the Company for the cost of such payments, as
determined by the Company in its sole discretion.  In the event the respective
Participating Company fails to make such payment or reimbursement, a
Participant's (or other individual's) sole recourse shall be against the
respective Participating Company, and not against the Company.  A Participant's
acceptance of an Award pursuant to the Plan shall constitute agreement with this
provision.
18.9            Choice of Law.  Except to the extent governed by applicable
federal law, the validity, interpretation, construction and performance of the
Plan and each Award Agreement shall be governed by the laws of the State of
California, without regard to its conflict of law rules.
18.10            Section 409A of the Code.  Notwithstanding anything to the
contrary in the Plan, to the extent (i) any Award payable in connection with a
Participant's Separation from Service constitutes deferred compensation subject
to (and not exempt from) Section 409A of the Code and (ii) the Participant is
deemed at the time of such separation to be a "specified employee" under Section
409A of the Code and the Treasury regulations thereunder, then payment shall not
be made or commence until the earlier of (i) six (6)-months after such
Separation from Service or (ii) the date of the Participant's death following
such Separation from Service; provided, however, that such delay shall only be
effected to the extent required to avoid adverse tax treatment to the
Participant, including (without limitation) the additional twenty percent (20%)
tax for which the Participant would otherwise be liable under Section
409A(a)(1)(B) of the Code in the absence of such delay.  Upon the expiration of
the applicable delay period, any payment which would have otherwise been paid
during that period (whether in a single sum or in installments) in the absence
of this paragraph shall be paid to the Participant or the Participant's
beneficiary in one lump sum on the first business day immediately following such
delay and any undelayed payments will be paid in accordance with their normal
terms.
18.11            Restrictions on Transfer.  No Award and no shares of Stock that
have not been issued or as to which any applicable restriction, performance or
deferral period has not lapsed, may be sold, assigned, transferred, pledged or
otherwise encumbered, other than by will or the laws of decent and distribution,
and such Award may be exercised during the life of the Participant only by the
Participant or the Participant's guardian or legal representative. 
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the applicable Award Agreement, an Award shall be
assignable or transferrable to a "family member" or other permitted transferee
to the extent covered under Form S-8 Registration Statement under the Securities
Act.



--------------------------------------------------------------------------------

PLAN HISTORY AND NOTES TO COMPANY


February 19, 2014
Board adopts Plan with a reserve of 17 million shares, less one share for every
one share of Stock covered by an award granted under the Prior Plan after
December 31, 2013 and prior to the Effective Date.
May 12, 2014
Shareholders approve Plan.  Plan Effective Date
January 1, 2016
The value of annual LTIP awards to non-employee directors increased to $140,000
from $105,000.
















--------------------------------------------------------------------------------




1. Establishment, Purpose and Term of Plan1

1.1 Establishment1

1.2 Purpose1

1.3 Term of Plan1

2. Definitions and Construction1

2.1 Definitions1

2.2 Construction7

3. Administration8

3.1 Administration by the Committee8

3.2 Authority of Officers8

3.3 Administration with Respect to Insiders8

3.4 Committee Complying with Section 162(m)8

3.5 Powers of the Committee8

3.6 Option or SAR Repricing/Buyout10

3.7 Indemnification10

4. Shares Subject to Plan10

4.1 Maximum Number of Shares Issuable10

4.2 Adjustments for Changes in Capital Structure11

4.3 Substitute Awards12

5. Eligibility and Award Limitations12

5.1 Persons Eligible for Awards12

5.2 Participation12

5.3 Incentive Stock Option Limitations13

5.4 Award Limits13

5.5 Dividends and Dividend Equivalents14

6. Terms and Conditions of Options14

6.1 Exercise Price14

6.2 Exercisability and Term of Options14

6.3 Payment of Exercise Price15

6.4 Effect of Termination of Service16

7. Terms and Conditions of Non-employee Director Awards16

7.1 Grant of Restricted Stock Unit16

7.2 Effect of Termination of Service as a Non-employee Director17

7.3 Effect of Change in Control on Non-employee Director Awards18

7.4 Other Awards to Non-employee Directors18

8. Terms and Conditions of Stock Appreciation Rights18

8.1 Types of SARs Authorized18

8.2 Exercise Price18

8.3 Exercisability and Term of SARs19

8.4 Deemed Exercise of SARs19

8.5 Effect of Termination of Service19

9. Terms and Conditions of Restricted Stock Awards19

9.1 Types of Restricted Stock Awards Authorized20

9.2 Purchase Price20

9.3 Purchase Period20

9.4 Vesting and Restrictions on Transfer20

9.5 Voting Rights, Dividends and Distributions20

9.6 Effect of Termination of Service21

10. Terms and Conditions of Performance Awards21

10.1 Types of Performance Awards Authorized21

10.2 Initial Value of Performance Shares and Performance Units21

10.3 Establishment of Performance Period, Performance Goals and Performance
Award Formula21

10.4 Measurement of Performance Goals22

10.5 Settlement of Performance Awards23

10.6 Voting Rights, Dividend Equivalent Rights and Distributions23

10.7 Effect of Termination of Service24

11. Terms and Conditions of Restricted Stock Unit Awards24

11.1 Grant of Restricted Stock Unit Awards24

11.2 Vesting25

11.3 Voting Rights, Dividend Equivalent Rights and Distributions25

11.4 Effect of Termination of Service25

11.5 Settlement of Restricted Stock Unit Awards25

12. Deferred Compensation Awards26

12.1 Establishment of Deferred Compensation Award Programs26

12.2 Terms and Conditions of Deferred Compensation Awards26

13. Other Stock-Based Awards27

14. Change in Control27

14.1 Effect of Change in Control27

14.2 Non-employee Director Awards28

15. Compliance with Securities Law28

16. Tax Withholding28

16.1 Tax Withholding in General28

16.2 Withholding in Shares28

17. Amendment or Termination of Plan29

18. Miscellaneous Provisions29

18.1 Repurchase Rights29

18.2 Provision of Information29

18.3 Rights as Employee, Consultant or Director29

18.4 Rights as a Shareholder30

18.5 Fractional Shares30

18.6 Severability30

18.7 Beneficiary Designation30

18.8 Unfunded Obligation30

18.9 Choice of Law31

18.10 Section 409A of the Code31

18.11 Restrictions on Transfer31






